PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 					:	
Gonzales, et al.					:
Application No.  17/057,026		: ON PETITION 
Filed: November 19, 2020				:                  
Attorney Docket No. 661144.405USPC		:	         

Title:  A DEVICE FOR APPLYING BEAMFORMING SIGNAL PROCESSING TO RF MODULATED X-RAYS

This is a decision on the petition pursuant to 37 C.F.R. § 5.25, filed on April 28, 2021, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.  This is also a decision the petition under 37 CFR 1.182, filed on February 7, 2022, requesting expedited consideration of the petition under 37 CFR 5.25 filed on April 28, 2021.

The petition under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 5.25 is DISMISSED.

37 CFR § 5.25 requires the following:

	(a)	
A listing of each foreign country in which the unlicensed patent application material was filed.
The dates on which the material was filed in each country,
A verified statement (oath or declaration) containing:
An averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order.
A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
An explanation of why the material was filed abroad through error without the required license under § 5.11 first having been obtained, and
The required fee (§ 1.17(g)).



The petition is dismissed since the requirements of 37 CFR 5.25(a)(3)(ii), (iii), and 37 CFR 5.25(b) have not been fully met.  

At the outset, it is noted that a grantable petition under 37 CFR 5.25 requires that petitioner provide an explanation and make a showing that by which the Office can conclude the proscribed applications were filed through error.  The required showing must, therefore, identify the error that resulted in the filing of the foreign applications without first obtaining a foreign filing license. It is noted that in the verified statement of Christopher Richard Wilkinson, Partner with Madderns Patent and Trade Mark Attorneys, appears to suggest that the applicant is not entirely sure that a foreign filing license was required for the subject foreign applications. Exemplary of this is Wilkinson’s statement that, “[a]ccordingly for the purposes of 35 U.S.C. 184 it is possible that the subject matter of US App. No. 17/057026 may have been partly made in the US.” 1 Further, as to the circumstances under which proscribed Australian patent application AU2017901987 was filed for which petitioner now seeks a retroactive foreign filing license, Wilkinson states, “[w]hilst I do not know why the attorney that filed Australian provisional application AU2017901987 did not seek a foreign filing license, my best guess would be that it was due to a similar combination of factors”.2

It is noted that 35 U.S.C. § 1.84(a) provides:

(a) FILING IN FOREIGN COUNTRY.—Except when authorized by a license obtained from the Commissioner of Patents a person shall not file or cause or authorize to be filed in any foreign country prior to six months after filing in the United States an application for patent or for the registration of a utility model, industrial design, or model in respect of an invention made in this country. A license shall not be granted with respect to an invention subject to an order issued by the Commissioner of Patents pursuant to section 181 without the concurrence of the head of the departments and the chief officers of the agencies who caused the order to be issued. The license may be granted retroactively where an application has been filed abroad through error and the application does not disclose an invention within the scope of section 181. 

As is made clear by 35 U.S.C. § 1.84(a) cited above, the USPTO has no authority to grant a petition under 37 CFR 5.25, unless petitioner determines that the application was filed abroad through error and that a retroactive foreign filing license is required.  Accordingly, seeking a retroactive foreign filing license without a concrete determination by the applicant that such is necessary does not satisfy the standard set forth by 35 U.S.C. § 1.84(a).  It is further noted that the USPTO will not determine whether a foreign filing license was required before proscribed 

As to the requirements of 37 CFR 5.25(a)(3)(ii), 37 CFR 5.25(a)(3)(ii) requires a showing that 
the retroactive foreign filing license has been diligently sought after discovery of the proscribed nature of the foreign applications.  It is noted that the proscribed applications were filed in Australia on May 25, 2017, and on May 25, 2018, in the PCT on November 28, 2018, in Australia on November 6, 2020, in Europe on November 17, 2020, and in China on November 25, 2020, yet the first petition under 37 CFR 5.25 was not filed until April 28, 2021.  As to the diligence requirement, Wilkinson states, in pertinent part, that:

11.  As a result of another recent filing, I have had cause to look in more detail into the requirements of 35 USC 184 and come to understand that an invention “made in the US" includes inventions partly “made in the US". Accordingly on April 13, 2021, I contacted Duncan Stark, the US attorney handling prosecution of US Patent App. No. 174057026, to seek advice on the threshold requirements in relation to an invention partially made in the US, and whether a retrospective foreign filing license 35 USC 184 under may be required in the present circumstances.

A grantable petition under 37 CFR 5.25 requires that petitioner make a showing that petitioner was diligent in seeking the retroactive foreign filing license once petitioner discovered that such was required. On renewed petition, petitioner is required to inform when petitioner became aware that a foreign filing license was required. As part of the showing required by 37 CFR (a)(3)(ii), documentary evidence, such as copies of letters or e-mail communications, that corroborate the statements made as to diligence must accompany the petition. It is appropriate to redact any portion of the documentary evidence that is not material to the present inquiry under 37 CFR 5.25.

As to the requirements of 37 CFR 5.25(a)(3)(iii), it is noted that the verified statement must be by the person, or persons, who had direct knowledge and made the decision to the file in a foreign country before securing a foreign filing license.  Further, the statement should reference the proscribed application and the actual circumstances of its filing.  No verified statement from the authorized representative of the applicant, Micro-X Limited that instructed the proscribed applications to be filed accompanied the petition, however.  The renewed petition under 37 CFR 5.25 must be accompanied by a verified statement from the authorized representative of the applicant that instructed the proscribed application to be filed setting forth their understanding of circumstances under which the proscribed application was filed.  The verified statement(s) must also indicate whether, at the time proscribed application was filed, the authorized representative of the applicant was aware of the foreign filing license requirement.  The verified statement must 

It is also noted that Wilkinson indicates that the proscribed Australian application AU2017901987 was filed an attorney other than himself. A grantable petition under 37 CFR 5.25 requires a verified statement from each person who has first-hand knowledge and participated in making the decision to file the application abroad before obtaining a foreign filing license. As to the Australian application AU2017901987, the renewed petition is required to be accompanied a verified statement from the applicant informing as to the circumstances under which the proscribed application was filed, including informing the Office whether the attorney that filed the application would have been responsible for obtaining a foreign filing license. If the attorney would have been responsible for obtaining the foreign filing license prior to the application being filed, the renewed petition must be accompanied by a verified statement from the attorney setting forth his or her understanding of the circumstances under which the proscribed Australian application AU2017901987 was filed and informing whether, at the time the attorney filed the proscribed application, the attorney was aware of the foreign filing license requirement. If petitioner is not able to obtain a statement from the attorney the renewed petition must be accompanied by a petition under 37 CFR 1.183 and fee payment under 37 CFR 1.17(f), requesting waiver of the of the requirement of 37 CFR 5.25 that a verified statement from the attorney.3

Further, as to the requirements 37 CFR 5.25(a)(3)(iii), the showing in the petition and verified statement of error as contemplated by 37 CFR 5.25 is incomplete in that it does not explain what the procedures of the applicant Micro-X Limited and/or Madderns Patent and Trade Mark Attorneys were for determining whether a foreign filing license is required, and for obtaining the same, before an application is filed abroad. The petition does not explain whether, in its general procedures, the applicant and/or Madderns Patent and Trade Mark Attorneys had stated procedures for determining whether a foreign filing license required, and for obtaining the same, before an application is filed or whether any checks were in place to prevent an application from being filed abroad without the required foreign filing license.  Considering the circumstances of the instant petition, a complete showing under 37 CFR 5.25 would necessarily include an explanation of what the procedures of the applicant and/or Madderns Patent and Trade Mark Attorneys for ensuring that, where necessary, a foreign filing license is obtained prior to an application being filed, the checks that were in place to prevent an application from being filed without the required foreign filing license having been obtained, and why such checks failed in this instance.   If the applicant and/or Madderns Patent and Trade Mark Attorneys had no general procedures for determining whether a foreign filing license was required and for obtaining the 

Further, on renewed petition, applicant is required to inform the Office whether the filing of the subject proscribed applications were the first occasions on which the applicant first filed an application in a foreign country where at least one inventor made an inventive contribution in the United States requiring a foreign filing license to be obtained.  The statement(s) must be accompanied by supporting documentary evidence, if such is available.
 
Additionally, it is noted that Wilkinson states that “[a]t the time of filing Australian provisional application AU2018091828 and PCT application PCT/AU2018/000237, I did not have a deep understanding of the US foreign filing requirements under 35 U.S.C. 184.” On renewed petition, Wilkinson is required to provide a supplemental verified statement affirmatively stating whether Wilkinson was aware of the foreign filing license requirement contemporaneous with the filing of the proscribed applications. 

As to the requirements of 37 CFR 5.25(b), the petition lacks a showing that the proscribed filing was made through error. The petition was not accompanied by copies of supporting documents, such as letter of transmittal or instructions for filing relative to the proscribed filing.  With due consideration of requirements of 37 CFR 5.25(b) as cited above, the renewed petition must be accompanied by a showing of facts as to the nature of the error and should include statements by those per-sons having personal knowledge of the acts regarding filing in a foreign country.  Further, the renewed petition must be accompanied by copies of any necessary supporting documents, such as letters of transmittal or instructions for filing from the person at Micro-X Limited who authorized the filing of the proscribed applications to Madderns Patent and Trade Mark Attorneys and the attorney that filed proscribed Australian application AU2017901987 instructing the proscribed applications to be filed. If no written instructions for filing exists, i.e., the instructions to file were given verbally, the renewed petition must so state. 

Accordingly, the provisions of 37 CFR § 5.25 have not been fully met.  The petition is dismissed.  In the absence of response within two months days of the mailing date of this decision, such dismissal will be made final and the final action under 35 U.S.C. 185 will be taken.  Extensions of time may be obtained under 37 CFR 1.136(a).

The renewed petition may be submitted by EFS-WEB, mail,4 hand-delivery,5 or facsimile.6  
.   




/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        

















    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Australia Statutory Declaration”, filed April 28, 2021, p.2.
        2 “Australia Statutory Declaration”, filed April 28, 2021, p.2.
        3 The showing required to accompany the petition under 37 CFR 1.183 is similar to that of showing to establish the unavailability of an inventor.  Petitioner must make a showing, i.e., documentary evidence, that petitioner has made a diligent effort to contact the person.  (See MPEP § 409.03(d) for guidance in establishing unavailability of an inventor, or, for establishing an inventor’s refusal).  Such documentary evidence would include copies of e-mail or other correspondence sent to the person requesting his assistance and/or statements from persons that made the attempt to contact the person.  
        4 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        5 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        6 (571) 270-9959: Office of Licensing and Review facsimile number